At this juncture,
on the eve of the twenty-first century, when the concepts of
democracy, human rights and world-wide cooperation are on
the ascendancy, I stand before this session of the United
Nations General Assembly to share with Members
Bangladesh’s views on the current world situation. I am
here to affirm our commitment to the emerging faith in the
prospects for peace, prosperity and balanced development
throughout the world. In the light of the realities of the
world today, the United Nations is universally accepted as
the most effective platform for multilateralism. I should like
to take this opportunity to reaffirm our unwavering
confidence in the United Nations.
Before proceeding, I should like to extend to
Ambassador Insanally our most cordial greetings on his
election to the presidency of the forty-eighth session of the
United Nations General Assembly. We are confident that
his wisdom and experience will add new dimensions and
dynamism to the activities of the United Nations.
At the same time, we are also grateful to our
Secretary-General, Mr. Boutros Boutros-Ghali, for his
20 General Assembly - Forty-eighth session
determined efforts, which have given new vigour to the
activities of this forum. He has been guiding the United
Nations with great dexterity and success through a critical
period of transition. I should like to reiterate our continued
support for his endeavours in fulfilling his important task.
Five new nations have recently joined us in the United
Nations. I welcome them in our midst. We look forward to
working in close cooperation with our new Members:
Andorra, Eritrea, the Czech Republic, Monaco, The Former
Yugoslav Republic of Macedonia and Slovakia.
An unprecedented rise in democratic aspirations
world-wide precipitated the end of the cold war. There is a
growing optimism about the prospect of a new world
economic order based on equitable distribution of resources
and human rights. Bangladesh is proud to have played a
definite role in the world-wide resurgence of democracy.
About two and a half years ago, we succeeded in
establishing a truly democratic Government following the
elimination of the old autocratic regime, which had lasted
about a decade.
Democracy and development are mutually reinforcing.
Our success on the road to democracy depends largely on
our ability to tackle the challenge of alleviating poverty. We
have many limitations: there is a lack of capital; we lag
behind in technology. Handicapped by resource constraints
as we are, it is not possible for us to undertake this difficult
task alone: we need the cooperation of all.
Today, democracy is universally recognized as the best
political system. Democracy aims at building a prosperous
society by creating avenues for the unstinted development of
human creativity and skill. If the process of development is
disrupted, democracy and stability are threatened. Nurturing
the emerging democratic spirit in the third-world countries
calls for sincere cooperation from the developed
industrialized nations.
Today there exists a yawning gap between the
economies and cultures of the developed countries of the
North and those of the developing countries of the South.
But one must realize that poverty is not the same as
bankruptcy: the South, where Bangladesh belongs, has a
glorious past, when there was economic and cultural
prosperity. We are now engaged in the task of building a
new future based on our culture, tradition and availability of
resources. For us, it is a matter of pride and satisfaction that
our people’s love for freedom has found concrete shape in
the establishment of democracy.
We want to emphasize human creativity and human
capacity to toil. The much-talked-about new concept of a
"human development index" does not seem to be adequate:
we feel that it must capture the indigenous culture and
values of differing civilizations. We believe that a new
dimension will be added to the overall development
framework of the less developed countries if this proposal is
accepted.
Our prime objective is to build a prosperous society and
economy by consolidating national independence,
sovereignty, human rights and democracy. This calls for
guaranteeing the security of small States like ours. As we
work on new equations in international relations, the United
Nations must take effective measures to ensure the security
of small States. The hopes and aspirations of millions of
people are linked to this. We feel that in the new world
order that is taking shape following the end of the cold war,
mutual respect between large and small States should be the
only recognized norm. In order to ensure a future free from
war and conflict, it is imperative that we ensure the
sovereignty of small States.
We believe that the international rule of law has a vital
role to play in ensuring the security of small and weak
States. The priority areas in this context are: a river-water
convention; the law of the sea; environmental protection; and
the status of refugees, economic migrants and displaced
persons. Universal acceptance of the jurisdiction of the
International Court of Justice without reservation has become
an urgent necessity in the pursuit of peace.
We all live on the same planet. World civilization
today and its accumulated store of knowledge is the joint
achievement of all peoples of the world. Everyone has a
claim to an equal share of the world’s resources and
prosperity. The great disparity that exists in the field of
technology must be removed; therefore, we want a free flow
of technology. We feel that the exclusivity of intellectual
property rights is a great hindrance, frustrating the transfer
of technology; we call upon all concerned to refrain from
taking a selfish view in this regard. A similar discriminatory
attitude is also evident with regard to the flow of
information: this is contrary to the concept of a free flow of
information throughout the globe. In order to establish a
well-balanced world community, it is imperative to ensure
the free flow of both information and technology.
Our existence is inseparable from the existence of our
planet, and the existence of our planet is threatened today.
The ecological balance is being disrupted, but the blame is
being conveniently shifted to the developing countries:
Forty-eighth session - 1 October l993 21
unfair conditions regarding the environment are being
imposed on them. In many ways, the industrially developed
countries are mainly responsible for environmental pollution.
Given the resource constraints of the developing countries,
their capacity to pollute the environment is very
insignificant: they are more preoccupied with resolving their
economic problems. We believe that the major
responsibility for the prevention of environmental pollution
lies, therefore, with the developed countries. Those
industrially developed countries that pollute the environment
in catering for their peoples’ demands for high living must
bear the responsibility of mending the damage done.
We are acutely conscious of the need to protect the
environment. We are frugal in our use of fuel, electricity
and water resources. Bangladesh’s industrial sector
contributes only marginally to environmental pollution. Our
jute industry and jute products are more acceptable, in
environmental terms, than various chemical and synthetic
products. However, in the face of the massive expansion of
the use of synthetic fibres that pollute the environment our
jute industry is threatened with extinction. Millions of
people in several countries, including Bangladesh, depend on
the jute industry for their living. Thus, the production of
synthetic fibres must be stopped, in the interests of the
environment as well as of the millions who toil in the jute
sector.
We call upon the donor countries and the aid
organizations, in providing assistance, to pay due attention
to our indigenous initiatives and development programmes.
The success of the development process would thus become
almost impossible. Unrealistic conditions create unnecessary
obstacles in the way of the development process and the
smooth progress of democracy.
In this context, I admit that a State cannot hope to
become self-reliant through external aid and assistance alone.
What we really need is liberalization of trade.
Unfortunately, however, in the field of external trade the
developing countries are being subjected to all sorts of
discrimination by the developed countries. This must give
way to strong and realistic North-South trade links based on
equality. To this end, the immediate and satisfactory
conclusion to the Uruguay Round of negotiations has
become imperative. Together with development assistance,
we seek trade and investment. In Bangladesh we have
created a highly congenial climate for external investment.
Contemporary experience has proved that the desired
development cannot be achieved through dependence on
external assistance alone; it is essential that trade and
investment be expanded at the same time.
We are engaged in an earnest endeavour to achieve
economic prosperity by building upon our indigenous
heritage. We are striving to forge a more productive and
efficient workforce. We have made considerable progress in
the field of structural reform of the economy. Inflation is at
its lowest level. After long years of recession, there has
been a definite increase in the rate of growth in agriculture
and industry.
We have also made considerable progress in the
expansion of education. We have launched the programme
entitled "Food for Education" as a means of ensuring the
right to education of the poorer sections of our population.
We aim to achieve a literacy rate of 60 per cent by the year
2000. We have initiated a national social programme with
a view to restricting the population within a desirable level.
Our efforts have brought us to the threshold of
self-sufficiency in the production of food grains.
In consonance with current world trends, we have also
subscribed to a market economy. As I said earlier, in
economic considerations poverty is the main economic
challenge that we face. In tackling this challenge, we have
adopted a new development model, whose purpose is to
ensure extensive participation by the people in the
development process. We have adopted the "Daal Bhaat"
programme, which envisages the provision of basic nutrition
for the poor and deprived masses and the development of
human resources.
We are expanding sanitation and primary health care
facilities throughout the country. Special priority is being
given to the integration of women in the development
process. In this area, the Grameen Bank, the Rural
Development Board and the Agricultural Bank are making
a commendable contribution.
We must encourage regional cooperation as a
supplement to our efforts in multilateral cooperation.
Against this backdrop, the seven countries of South Asia set
up the South Asian Association for Regional Cooperation
(SAARC). As the current Chairperson of SAARC, I am
trying to intensify development cooperation between the
member countries. During the seventh SAARC Summit,
which was held in Dhaka in April this year, we adopted
some specific programmes for poverty alleviation. Besides,
initiatives have also been taken to further promote
cooperation in various fields, including trade, education and
culture.
Along with regional cooperation, we have attached
priority to the development and strengthening of good
22 General Assembly - Forty-eighth session
neighbourly relations and to the resolution of outstanding
bilateral problems with our neighbours. Unfortunately,
however, some issues remain unresolved with our neighbour
India, the most important one being the sharing of water.
We have not yet succeeded in convincing India as to what
is our fair share of water from the rivers that flow through
the two countries. We share 54 rivers. Historically, and
under international law, we have a right - an inherent and
legal right - to the water resources of the common rivers.
But since completion of the Farakka Barrage, India has been
unilaterally drawing Ganges water upstream. Withdrawal of
water during the dry season causes serious drought, while
the release of excess water during the rainy season produces
severe floods in Bangladesh. This has created unimaginable
adverse effects on the economy and environment of
Bangladesh.
The pledges given by India when the Farakka Barrage
was commissioned remain unfulfilled. This unilateral
withdrawal of water, in complete disregard of the interests
of the people of Bangladesh, has brought more than
40 million people in the Ganges basin - or, rather, the
Padma basin - face to face with catastrophe, with disaster.
The Farakka Barrage has become, for us, an issue of
life or death. Owing to obstruction of the natural flow at the
Barrage, a process of desertification is evident throughout
the northern and western parts of Bangladesh. As a result,
vegetation is dwindling, and, in the south, the spreading
salinity threatens industries and agriculture with ruin.
Increased siltation is reducing the navigability of rivers.
Fish and animals will soon be in danger of extinction.
Innumerable people, in various occupations, who depended
on the river Padma for their living are becoming
unemployed. Many are being uprooted from their homes
and hearths.
While the whole world is voicing concern about
protection of the environment, a large proportion of
Bangladesh’s population is being pushed to the threshold of
poverty and destruction. This is nothing but a gross
violation of human rights and justice. To put it simply, our
economic structure is faced with disaster because of the
Farakka Barrage.
India could have played an important role in
strengthening mutual trust between the two countries if it
had lived up to its pledges on the question of water sharing.
We feel that this is still possible. We believe that the world
community sincerely wishes to see Bangladesh succeed in its
struggle to dislodge the burden of poverty that has
accumulated over the ages. But how can we, with our
meagre resources, ever hope to achieve that objective if
man-made obstacles stand in our way? Bangladesh wishes,
therefore, to draw the attention of the world community to
this issue, in the interest of establishing human rights,
protecting the right to natural resources and ensuring the
process of development. Something must be done urgently
to end this inhuman treatment of the people of Bangladesh.
We firmly believe that arrangements must be made to ensure
a fair sharing of the water resources of the Ganges by
signing a permanent agreement immediately.
We believe in the policy of friendship, cooperation and
peaceful coexistence with all countries of the world. We
have unwavering faith in the principle of the resolution of all
problems with all countries, and particularly with our
neighbours, through peaceful negotiations. Congenial
conditions have been created for the return of the tribal
refugees who left their homes in the Chittagong Hill
districts and have been in India for a long time. This
became possible following a bilateral understanding that was
reached with India last May.
Despite obvious economic, social and environmental
difficulties, Bangladesh has given shelter to 250,000 refugees
from Myanmar. Bangladesh has not sent back even one
single refugee by force. I am happy to report that after
constructive negotiations with all parties concerned,
including Myanmar and the Office of the United Nations
High Commissioner for Refugees (UNHCR), a congenial
atmosphere has been created for the safe and voluntary
repatriation of the refugees. We hope this will lead to a
permanent solution of the problem.
Our hopes for a new, peaceful international order were
raised following the end of the cold war. But these hopes
seem to be fading in the face of current realities. The forces
of communalism, racialism and regional hegemony are
raising their heads in different regions of the world. As a
result, mankind is threatened. The blatant violation of the
national and human rights of the Bosnian Muslims at the
hands of the armed Serbian aggressors is a matter of great
shame for the whole of mankind. The oppression and
genocide unleashed by the Serbs against unarmed civilians
in the name of the abhorrent policy of "ethnic cleansing" is
a source of agony for all people of conscience. The
unabated perpetration of this genocide naturally focuses
attention on the unequal application of the concept of human
rights. A nation and its existence as a State are being
obliterated solely because of religious hatred. The double
standard of supplying arms to the Serbs and the Croats while
the Muslims remain unarmed is tantamount to violation of
human rights. In the interest of establishing human rights
Forty-eighth session - 1 October l993 23
and justice, we call upon the United Nations and all the
powerful States of the world to take definite steps to
preserve the independence and sovereignty of the people of
Bosnia and Herzegovina.
Bangladesh has always hoped for world peace and
prosperity. Active participation in United Nations
peace-keeping efforts has been a priority for us. Some of
the significant examples of such participation are the
monitoring of elections in Namibia, policing the cease-fire
line in the Gulf, clearing mines and contributing to
reconstruction efforts in Kuwait and assisting the United
Nations peace efforts in Cambodia, Somalia and
Mozambique. We strongly support the strengthening of the
financial and institutional base of peace-keeping and its
growth. We are concerned at the observation on the
financial crisis of the world body made by the
Secretary-General in his report. We urge the affluent
Member States to come forward and assist in overcoming
the crisis to keep the United Nations strong and effective.
The recent historic accord between the Palestine
Liberation Organization (PLO) and Israel is a positive first
step towards the establishment of a long-waited peace in the
Middle East. We welcome this initiative. We hope that
Israeli withdrawal from all occupied Arab territories,
including Jerusalem, and the establishment of an independent
Palestinian State will be the final objective of these efforts.
We remain steadfast in our support for the struggle of
the people of South Africa to achieve their cherished goal of
equal rights and majority rule. In response to the appeal
made here in the Assembly by Nelson Mandela, our
Government is moving towards lifting economic sanctions
against South Africa.
Vicious cycles of starvation and violence, a breakdown
of central authority and endless conflicts continue to bedevil
in varying ways the situations in Somalia, Angola, Liberia,
Rwanda and Mozambique. We call upon the United Nations
to take comprehensive measures to establish peace in these
areas in a more effective manner.
Thirteen years ago, during a similar session of this
forum, Bangladesh’s great leader and a champion of the
interests of the third world, the late President Ziaur Rahman,
issued a clarion call:
"We must face the challenge of the contemporary
world. The need of the hour is for bold and
imaginative action. We will not find solutions if we
cling to outdated concepts and institutions. We must
act in concert and work for a better and nobler life for
all sectors of the family of mankind." (Official Records
of the General Assembly, Eleventh Special Session, 3rd
plenary meeting, para. 46)
His words are all the more significant today.
We are poised at a critical juncture in the advancement
of world peace and stability. No doubt violence, aggression,
racism, ethnic and religious conflict and gaping social and
economic disparities still exist. Despite these contradictions,
there is today a greater confidence and conviction that a
brave new world is truly within our reach. We are faced
with a rare opportunity to sustain the momentum towards the
peaceful resolution of conflicts, to strengthen the rule of law
and to raise the quality of life in greater freedom.
Democratic values, the human spirit, human solidarity and
the appropriate realization of human development are central
to achieving these objectives. Today, as we approach the
end of the twentieth century, we look forward to a balanced,
tolerant and happy world community where democracy,
peace, development and human welfare will be equally
available to all. This was really the driving force behind the
establishment of the United Nations. We have spent half a
century in pursuit of this goal. As we enter the coming
century, this must not remain a mere dream. Let this be our
pledge to the next generation.
